An examination of the record discloses no error prejudicial to the rights of appellant for three reasons, viz, under the statutes an ordinance passed as an emergency measure is not subject to a referendum; the right to referendum exists only in the first instance of acquiring, constructing, leasing or decision to operate a public utility, not to determine to improve, repair or expand an existing one; and, where a series of ordinances is necessary to complete the legislation, the referendum sections apply only to the first ordinance required.
The judgment of the Court of Common Pleas of Warren County is, therefore, affirmed.
Judgment affirmed.
HILDEBRANT, P. J., LONG and HOVER, JJ., concur. *Page 284